Citation Nr: 0720987	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc syndrome, L5-S1, prior to September 20, 
2004.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc syndrome, L5-S1, from February 
1, 2005.

3.  Entitlement to an increased disability rating for right 
shoulder separation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
January 2004 rating decision, the RO denied an increase above 
a 20 percent rating for degenerative disc syndrome of the low 
back, and denied an increased, compensable rating for right 
shoulder separation.  Through subsequent rating actions, the 
RO assigned a temporary total rating under 38 C.F.R § 4.30 
from the time of low back surgery in September 2004 through 
January 2005, with a 40 percent from February 1, 2005.  The 
RO also increased the rating for right shoulder separation to 
10 percent, effective from March 8, 2005.

The veteran gave testimony at a Board hearing in April 2007.  
At the hearing, the veteran stated that he was withdrawing 
his claim for an increased rating, above the 10 percent 
rating, for right shoulder separation.

The veteran requested, and the RO assigned, a temporary 100 
percent rating for convalescence following low back surgery 
in September 2004.  The veteran has requested a longer period 
for the convalescence rating.  The RO initially, in a 
December 2004 rating decision, assigned the convalescence 
rating through November 30, 2004.  In a December 2004 rating 
decision, the RO extended the convalescence rating through 
January 31, 2005.  In a February 2005 rating decision, the RO 
denied extension of the convalescence rating beyond January 
31, 2005.  The veteran did not file a notice of disagreement 
with the February 2005 decision regarding the duration of the 
convalescence rating.  At the April 2007 Board hearing, the 
veteran indicated that he was claiming entitlement to 
extension of the 100 percent convalescence rating beyond 
January 2005, and through the end of 2005.  That issue, as 
raised anew by the veteran at the hearing, has not been 
addressed by the RO, and therefore is not before the Board.  
The Board therefore refers to the RO for appropriate action 
the veteran's claim for extension of the 100 percent 
convalescence rating following September 2004 surgery through 
December 31, 2005.

The veteran submitted a claim for a TDIU in March 2004, and 
then withdrew that claim in June 2004.  

The issue of entitlement to a low back rating in excess of 40 
percent from February 1, 2005, is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 20, 2004, the veteran's service-
connected degenerative disc syndrome, L5-S1, was manifested 
by intermittent attacks of radiating low back pain, but 
without incapacitating episodes or ankylosis of the 
thoracolumbar spine; forward flexion of the thoracolumbar 
spine was greater than 30 degrees.

2.  In April 2007, prior to promulgation of a decision on the 
appeal, the veteran requested to withdraw his appeal for a 
rating in excess of 10 percent for right shoulder separation.


CONCLUSIONS OF LAW

1.  Prior to September 20, 2004, the veteran's degenerative 
disc syndrome, L5-S1, did not meet the scheduler criteria for 
a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2006).

2.  On the issue of entitlement to a rating in excess of 10 
percent for right shoulder separation, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO issued the veteran VCAA notices in 
January 2003, July 2003, and December 2006.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection, to establish original and increased ratings, and 
to establish effective dates for benefits awarded.  With 
respect to the claim for a disability rating higher than 20 
percent for degenerative disc syndrome of the low back, for 
the period prior to back surgery in September 2004, VA has 
conducted all appropriate development of relevant evidence, 
and has secured all available pertinent evidence.  The 
veteran has had a meaningful opportunity to participate in 
the processing of that claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of that 
claim.

Rating for Back Disability Prior to September 20, 2004

The RO granted, effective from the date of the veteran's 
separation from service, service connection for a low back 
disability, initially described as low back strain.  The 
veteran subsequently requested increases in the rating for 
that disability.  The RO increased the rating from 0 percent 
to 10 percent effective May 5, 1997, and to 20 percent 
effective April 14, 2000.  The present appeal arises from a 
June 2003 claim for an increase above the 20 percent rating 
for his low back disability.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Beginning with a February 2001 rating decision, the RO has 
described the veteran's service-connected low back disability 
as degenerative disc syndrome, at L5-S1, and has rated that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5243.  

The criteria for rating disabilities of the spine, including 
arthritis of the spine and intervertebral disc syndrome, 
changed during the course of this appeal.  For the period 
prior to the effective date of such a revision, the Board 
must apply the earlier version of the rating criteria.  
Thereafter, the Board must apply the most recent revised 
version of the regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Effective September 23, 2002, intervertebral disc syndrome 
has been evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .................... 60 percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, an intervertebral disc syndrome 
is evaluated either under a General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes is the same as the criteria under 
Diagnostic Code 5243 under the 2003 version of the rating 
schedule.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a spine disorder is rated with or 
without pain, radiating pain, stiffness or aching.  The 
criteria for evaluating a disorder of the thoracolumbar spine 
under the Formula are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In response to the veteran's June 2003 claim, a VA 
examination was scheduled.  The veteran failed to report. 

In December 2003, the veteran reported a two week history of 
increased pain, with occasional numbness and muscle spasm.  
In January 2004, an MRI of the lumbar spine showed disc 
disease.  At L5-S1, there was a circumferential disc bulge, 
with contraction of nerve roots.  At L4-L5, there was a mild 
central disc bulge, with a central annular tear, which 
contracted both transiting nerve roots.  A January 2004 
clinical record documents complaints of a dull, constant low 
back pain with an occasional sharp feeling radiating down 
both legs.  The veteran denied loss of bowel or bladder 
function or muscular weakness.  

In a February 2004 statement, the veteran wrote that his back 
pain was worsening, and was so bad that it was difficult to 
walk, bend, lift, or sleep.

In VA outpatient treatment in February 2004, the veteran 
reported that he did not have low back pain when sitting, but 
that he had low back pain of a severity of 7 to 8 on a scale 
of 1 to 10 when lying down at night, and when walking.  He 
indicated that his back pain was worse after exercising his 
upper body with weight machines.  The treating practitioner 
recommended that the veteran stop exercising with weight 
machines.  The veteran was continued on medications for low 
back pain, and a neurosurgery consultation was planned for 
May 2004.

On VA neurosurgery consultation in May 2004, the veteran 
reported low back pain radiating into both lower extremities.  
There was diminished sensation in the lower extremities.  It 
was reported that there was no bowel or bladder incontinence.  
Surgery was planned for September 2004.  

On VA examination in August 2004, the veteran reported a one 
year history of severe low back pain radiating into his lower 
extremities, down to the toes, and worse on the right than on 
the left.  He reported that he had difficulty sleeping.  He 
related that he had not had physician-directed bed rest in 
the last year.  He stated that he was unable to walk more 
than a quarter mile, lift more than ten pounds, stand for 
more than two hours, or sit for more than two hours.

The examiner noted bilateral spasm in the lower lumbar 
region.  The ranges of motion of the lumbar spine were to 75 
degrees of flexion, with pain, 15 degrees of extension, with 
pain, 30 degrees of lateral flexion to each side, and 60 
degrees of lateral rotation to each side, with some 
discomfort.  Straight leg raising was positive on the left, 
and there was hypersensitivity in the right thigh and great 
toe.

After reviewing the pertinent evidence in light of the 
applicable rating criteria, the Board is unable to find that 
the criteria for a rating in excess of 20 percent were met 
prior to September 20, 2004.  There is no persuasive evidence 
of incapacitating episodes having a total duration of at 
least 4 weeks to warrant the next higher rating of 40 percent 
under the Formula for Rating Intervertebral Disc Syndrome.  
There is also no persuasive evidence of ankylosis or forward 
flexion limited to 30 degrees or less to warrant a rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  

In recognition of the fact that the General Rating Formula 
for Diseases and Injuries of the Spine was not in effect 
prior to September 26, 2003, and that the veteran filed his 
increased rating claim in June 2003, the Board has also given 
consideration to other rating criteria for the spine in 
effect prior to September 26, 2003.  However, the documented 
range of motion readings do not approximate severe limitation 
of motion to warrant a 40 percent rating under Code 5292.  
Further, the evidence does not show severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
ending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion so as to warrant a rating in excess of 20 
percent under Code 5295.

In sum, based on the evidence of record the Board concludes 
that the preponderance of such evidence is against a finding 
that any rating criteria for a rating in excess of 20 percent 
were met prior to September 20, 2004.  

Rating for Right Shoulder Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the April 2007 Board hearing, the veteran indicated that 
he wished to withdraw his appeal for a rating in excess of 10 
percent for right shoulder separation.  The request to 
withdraw is recorded in writing in the transcript of the 
hearing.  Thus, with respect to the right shoulder rating, 
there is no remaining allegation of error of fact or law for 
appellate consideration, and the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.




ORDER

Entitlement to a rating in excess of 20 percent prior to 
September 20, 2004, is not warranted.  To that extent, the 
appeal is denied. 

The appeal for a rating in excess of 10 percent for right 
shoulder separation is dismissed.


REMAND

The veteran had low back surgery in September 2004, and the 
RO eventually granted a 100 percent disability rating for 
convalescence through January 31, 2005, and a 40 percent 
rating from February 1, 2005, forward.  The veteran has 
appealed for a post-convalescence rating, from February 1, 
2005, in excess of 40 percent.  In his April 2007 Board 
hearing, the veteran reported that he has continued to have 
severe disability in his low back and lower extremities since 
the surgery.  The veteran had a VA medical examination in 
February 2005, a few months after the surgery.  While the 
claims file contains some records of more recent VA 
outpatient treatment of the veteran, there is no indication 
that the veteran has received a more recent VA examination.  
In order to obtain evidence regarding the ongoing 
manifestations of the low back disability since surgery, the 
Board will remand the case for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA examination to determine the current 
manifestations of the veteran's post-
operative low back degenerative disc 
syndrome.  The claims file must be made 
available to the examiner for review.  The 
examiner should report detailed history 
and findings, to include the ranges of 
motion of the low back, and the duration 
of any incapacitating episodes of low back 
symptoms during the year preceding the 
examination.  All orthopedic and 
neurological manifestations should be 
clearly reported. 

2.  Thereafter, the RO should review the 
expanded record and determine if a rating 
in excess of 40 percent from February 1, 
2005, is warranted. The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


